18-325
     Singh v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A205 429 327


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DENNY CHIN,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   DALJIT SINGH,
14            Petitioner,
15
16                   v.                                          18-325
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Daljit Singh, pro se, S. Richmond
24                                    Hill, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Jessica A.
28                                    Dawgert, Senior Litigation
29                                    Counsel, Jacob A. Bashyrov, Trial
30                                    Attorney, Office of Immigration
 1                                    Litigation, United States
 2                                    Department of Justice, Washington,
 3                                    DC.
 4
 5
 6
 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DISMISSED in part and DENIED in part.

11         Petitioner Daljit Singh, a native and citizen of India,

12   seeks review of a January 23, 2018, decision of the BIA

13   affirming a May 29, 2015, decision of an Immigration Judge

14   (“IJ”) denying asylum, withholding of removal, and relief

15   under the Convention Against Torture (“CAT”).                 In re Daljit

16   Singh, No. A205 429 327 (B.I.A. Jan 23, 2018), aff’g No. A205

17   429 327 (Immig. Ct. N.Y. City May 29, 2015).              We assume the

18   parties’ familiarity with the underlying facts and procedural

19   history in this case.

20         Under the circumstances of this case, we have reviewed

21   both the BIA’s and the IJ’s decisions.                 See Wangchuck v.

22   Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).                We

23   dismiss the petition as to asylum.            An alien is ineligible

24   for   asylum   “unless    the    alien   demonstrates     by    clear   and

25   convincing     evidence   that    the    application    has    been   filed


                                         2
 1   within 1 year after the date of the alien’s arrival in the

 2   United States.”     8 U.S.C. § 1158(a)(2)(B).       Our jurisdiction

 3   to review the agency’s findings regarding the timeliness of

 4   an asylum application is limited to “constitutional claims or

 5   questions    of   law.”   8   U.S.C.     §   1252(a)(2)(D);      see id.

 6   § 1158(a)(3).     The agency’s determination that Singh was not

 7   credible as to his date of entry into the United States is

 8   based on fact-finding and not subject to review.                 See Xiao

 9   Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 333 (2d Cir.

10   2006)   (adverse     credibility       determinations      are    factual

11   findings).

12       We deny the petition as to withholding of removal and

13   CAT relief because the adverse credibility determination is

14   supported    by    substantial     evidence.         See     8     U.S.C.

15   § 1252(b)(4); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

16   Cir. 2018) (reviewing adverse credibility determination under

17   substantial evidence standard).           “Considering the totality

18   of the circumstances, and all relevant factors, a trier of

19   fact may base a credibility determination on the demeanor,

20   candor, or responsiveness of the applicant or witness, . . .

21   the consistency between the applicant’s . . . written and

22   oral statements . . . , the internal consistency of each


                                        3
 1   statement, the consistency of such statements with other

 2   evidence of record . . . and any inaccuracies or falsehoods

 3   in    such     statements,          without         regard     to    whether       an

 4   inconsistency, inaccuracy, or falsehood goes to the heart of

 5   the applicant’s claim, or any other relevant factor.”                               8

 6   U.S.C. § 1158(b)(1)(B)(iii).                   “We defer . . . to an IJ’s

 7   credibility determination unless, from the totality of the

 8   circumstances, it is plain that no reasonable fact-finder

 9   could make such an adverse credibility ruling.”                         Xiu Xia Lin

10   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

11   Gao, 891 F.3d at 76.          Singh alleged that he was attacked in

12   1990 and 2009 and arrested in 2010 on account of his support

13   for   the    Akali    Dal    Mann    Party      (“Mann       Party”).      We    find

14   substantial       evidence          for        the         adverse      credibility

15   determination        given   Singh’s       lack      of    knowledge     about    his

16   party, inconsistencies between his testimony and documentary

17   evidence regarding the first attack, inconsistencies within

18   his documentary evidence, and a lack of corroboration.

19         The IJ reasonably relied on Singh’s lack of familiarity

20   and inability to provide basic information about the Mann

21   Party,      particularly     as     some       of    the    information     he   was

22   unfamiliar      with    at    the     hearing         was     included     in     his


                                                4
 1   application.          See 8 U.S.C. § 1158(b)(1)(B)(iii) (allowing

 2   fact-finder           to      rely         on        “demeanor,      candor,       or

 3   responsiveness”); Rizal v. Gonzales, 442 F.3d 84, 90 (2d Cir.

 4   2006) (explaining, in context of religious persecution claim,

 5   that lack of doctrinal knowledge may render a claim suspect

 6   where the record indicates that the applicant should have

 7   such knowledge).

 8          The agency also reasonably relied on inconsistencies

 9   between Singh’s testimony and documentary evidence about his

10   1990     attack.       See     8 U.S.C.            § 1158(b)(1)(B)(iii).        Singh

11   testified that he was 23 or 24 at the time of that attack,

12   but he submitted identity documents showing he would have

13   been    only   13     years        old    at    that   time.      Moreover,     Singh

14   testified      that    he     did        not   know    his   assailants   but    his

15   application reported that his uncles, who belonged to a rival

16   political party, were responsible.                     The IJ was not required

17   to credit Singh’s explanation that he had not seen his uncles,

18   as he mentioned them in his application.                           See Majidi v.

19   Gonzales, 430 F.3d 77, 80 (2d Cir. 2015) (“A petitioner must

20   do     more    than        offer     a     plausible     explanation      for    his

21   inconsistent statements to secure relief, he must demonstrate




                                                    5
 1   that a reasonable fact-finder would be compelled to credit

 2   his testimony.” (internal quotation marks omitted)).

 3       The agency also reasonably relied on inconsistences in

 4   Singh’s      documentary          evidence.             See       8     U.S.C.

 5   § 1158(b)(1)(B)(iii);       see    Xiu   Xia     Lin, 534 F.3d   at   167

 6   (allowing    fact-finder     to     rely    on      even     “collateral      or

 7   ancillary” inconsistencies so long as the “totality of the

 8   circumstances          supports       the          adverse        credibility

 9   determination).        Singh’s identity documents used differing

10   spellings of his name, and his age on his election card

11   conflicted with his birthdate on his birth certificate and

12   driver’s license.

13       The agency also reasonably concluded that Singh failed

14   to rehabilitate his testimony with reliable corroborating

15   evidence.    “An applicant’s failure to corroborate his or her

16   testimony may bear on credibility, because the absence of

17   corroboration     in    general     makes     an    applicant      unable     to

18   rehabilitate testimony that has already been called into

19   question.”    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

20   2007).    The agency properly afforded diminished weight to his

21   documentary evidence because it contained inconsistencies

22   (identity documents), did not corroborate specific incidents


                                          6
 1   of past harm and the author was unavailable for cross-

 2   examination (Mann Party letter), and were not contemporaneous

 3   (Mann Party membership card).                 See Y.C. v. Holder, 741 F.3d
4   324,   332     (2d     Cir.    2013)      (“We       defer    to     the    agency’s

 5   determination         of   the     weight        afforded       to    an     alien’s

 6   documentary evidence.”); see also In re H-L-H- & Z-Y-Z-, 25

 7   I. & N. Dec. 209, 215 (BIA 2010) (letters from alien’s friends

 8   and family were insufficient to provide substantial support

9    for    alien’s       claims    because        they     were    from        interested

10   witnesses not subject to cross-examination), overruled on

11   other grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133–

12   38 (2d Cir. 2012).            Singh also failed to provide reasonably

13   available corroborating evidence: he testified that he had

14   medical evidence of treatment after the 1990 attack, but he

15   did not produce it; and he did not provide letters from any

16   family members, including form his father with whom he was

17   allegedly      attacked       in   2009       and    who     helped    him    gather

18   documentation for his application.                  See 8 U.S.C. § 1252(b)(4)

19   (stating that a court may not reverse a finding that evidence

20   is available unless a fact-finder would be compelled to find

21   it unavailable); Chuilu Liu v. Holder, 575 F.3d 193, 198 (2d

22   Cir.   2009)     (“[T]he       alien   bears        the    ultimate        burden   of


                                               7
 1   introducing [corroborating] evidence without prompting from

 2   the IJ.”).    Moreover, none of Singh’s documents corroborated

 3   the alleged attacks or arrest that formed the basis for his

 4   claim.

 5        Although we decline to rely on Singh’s omission from his

 6   application of his assertion that he reported his attacks to

 7   the police, see Hong Fei Gao, 891 F.3d at 78, 82, the

 8   inconsistencies   and   corroboration   issues    discussed   above

 9   provide substantial evidence for the adverse credibility

10   determination.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

11   Lin, 534 F.3d at 167; Gurung v. Barr, 929 F.3d 56, 62 (2d

12   Cir. 2019) (noting that remand to the agency is               futile

13   “whenever the reviewing panel is confident that the agency

14   would reach the same result upon a reconsideration cleansed

15   of   errors”).    The   adverse   credibility    determination   is

16   dispositive of withholding of removal and CAT relief because

17   both forms of relief are based on the same discredited factual

18   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

19   Cir. 2006).

20        For the foregoing reasons, the petition for review is

21   DISMISSED in part as to asylum and DENIED in remaining part




                                       8
1   as to withholding of removal and CAT relief.    All pending

2   motions and applications are DENIED and stays VACATED.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe,
5                              Clerk of Court




                                 9